UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 2, 2012 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation ) 1-14323 (Commission File Number) 76-0568219 (IRS Employer Identification No.) 1100 Louisiana Street, 10thFloor, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)381-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On April 2, 2012 Enterprise Products Partners L.P. issued a press release announcing organizational changes to its commercial, operations and engineering teams.A copy of the press release is filed herewith as Exhibit 99.1 and is incorporated by reference into this Item 8.01. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No.Description Press release dated April 2, 2012. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTERPRISE PRODUCTS PARTNERS L.P. By: Enterprise Products Holdings LLC, its general partner Date: April 3, 2012 By: /s/ Michael J. Knesek Michael J. Knesek Senior Vice President, Controller and Principal Accounting Officer of Enterprise Products Holdings LLC 2 EXHIBIT INDEX Exhibit No.Description Press release dated April 2, 2012. 3
